Exhibit 10.1(a)




LOGO [awc_corp-logo276x71.jpg]




EMPLOYMENT AGREEMENT

        THIS AGREEMENT is made as of November 15, 2007, between Mr. Kent
Guichard, (the “Employee”) and American Woodmark Corporation, a Virginia
corporation (the “Company”).

        WHEREAS, the Company desires to assure that it will have the benefit of
the continued service and experience of the Employee, who is an integral part of
the Company’s senior management, and the Employee is willing to enter into an
agreement to such end upon the terms and conditions set forth in this Agreement.

        WHEREAS, the Company and the Employee each desire that this Agreement
replace and supersede the Employment Agreement, dated as of June 13, 2005 (the
“Prior Employment Agreement”), between the Company and the Employee.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:

         1.   Employment.    The Company hereby employs the Employee and the
Employee hereby accepts employment upon and agrees to the terms and conditions
set forth herein.

         1.   Term.    The term of employment under this Agreement (the “Term”)
shall commence upon November 15, 2007 and end on December 31, 2009; provided,
however, that beginning on January 1, 2008, and each January 1 thereafter, the
Term of this Agreement shall automatically be extended for one additional
calendar year unless, on or before November 1 of the preceding calendar year,
either party gives notice that employment under this Agreement will not be so
extended; and further provided that if a Change of Control (as defined below)
occurs during the original or extended Term of this Agreement, this Agreement
shall continue in effect for a period of 24 months beyond the month in which the
Change of Control occurred. This Agreement shall replace and supersede the Prior
Employment Agreement, and the Prior Employment Agreement shall be terminated
with no further force or effect, as of the date of this Agreement.

        Notwithstanding the foregoing, this Agreement shall terminate
immediately upon the Employee’s death, disability, retirement or voluntary
resignation, as provided in Section 7(c).

         3.  Compensation.

        (a)     Salary. During the Employee’s employment hereunder, the Company
shall pay the Employee for all services rendered by the Employee a base salary
at an annual rate of at least $550,000, with annual adjustments as the Board of
Directors of the Company (the “Board”) or the Compensation Committee of the
Board (the “Committee”) may approve from time to time. Such salary shall be
payable to the Employee in accordance with the Company’s usual payroll practices
for salaried employees.

        (b)     Annual Cash Bonus. In addition to base salary, the Employee
shall be eligible to participate in the Company’s annual incentive program with
a bonus opportunity of between 0% and 150% of the Employee’s base salary. The
actual amount of such bonus for any fiscal year shall be related to the
achievement of certain performance objectives to be set at the beginning of each
fiscal year by the Committee. Nothing in this Agreement, however, shall be
construed as a guarantee of an annual payment of an annual cash bonus. The
annual bonus, if any, shall be paid to the Executive in a single lump sum as
soon as reasonably practicable following the end of the fiscal year to which it
relates, but in no event later than 90 days after the end of the end of such
fiscal year.

        (c)     Other Executive Compensation Benefits. The Employee shall also
be eligible for any other executive compensation policies, benefits, plans, or
programs as are afforded generally by the Company from time to time to its
senior personnel, including but not limited to grants of stock options and
shareholder value units and participation in the American Woodmark Corporation
Pension Restoration Plan. Nothing in this Agreement, however, shall be construed
as a guarantee that the Board or the Committee will approve any level of such
benefits that are at the sole discretion of the Board or the Committee.

        (d)     Other Salaried Benefits. The Employee shall also be eligible for
any employee benefit plans, policies, or programs as are generally available
from time to time to other salaried employees of the Company.

         4.   Duties.    The Employee shall in general supervise and control all
of the business and affairs of the Company and in general shall faithfully and
to the best of his ability perform all duties incident to the offices of
President and Chief Executive Officer of the Company and such other duties and
responsibilities as may be reasonably assigned by the Board.

         5.  Extent of Services.    During the Employee’s employment hereunder,
the Company expects and the Employee agrees that the Employee shall devote
sufficient time, attention and energy to the business of the Company so as to
adequately fulfill his assigned duties and responsibilities. Furthermore, the
Company and the Employee agree that the business of the Company shall take
reasonable priority over any other active business engaged in by the Employee.

         6.  Restrictive Covenants.

        (a)     Non-competition Restriction. Except with the prior written
consent of the Company, the Employee shall not, either during his employment
hereunder or for the period of time after termination of his employment
hereunder during which the Employee accepts severance payments pursuant to
Section 7(b) (if applicable), directly or indirectly manage, operate, control,
be employed by, participate in, consult with, render services to, or be
connected in any manner with the management, operation, ownership or control of
any business or venture in competition in the United States with the business of
the Company. For purposes of this Section 6(a), a business or venture shall be
deemed to be in competition with the business of the Company if that business or
venture or any of its affiliates manufactures, distributes, or otherwise engages
in the design, sale, or transportation of cabinets for residential use,
including but not limited to, such cabinet products intended for primary use in
the kitchen or bathroom. Nothing in this Section 6(a), however, shall prohibit
the Employee from owning securities of the Company or from owning as an inactive
investor up to 5% of the outstanding voting securities of any issuer that is
listed on the New York Stock Exchange, American Stock Exchange or NASDAQ Stock
Market or any of their respective successors. If the Employee directly or
indirectly manages, operates, controls, is employed by, participates in,
consults with, renders services to, or is connected in any manner with the
management, operation, ownership or control of any business or venture that is
in competition in the United States with the business of the Company, the
Company shall be entitled to immediately terminate any and all severance
payments being made to Employee pursuant to Section 7(b), if any, and any other
benefits to which the Employee would otherwise be entitled under this Agreement.

        (b)     Non-solicitation Agreement. Except with the prior written
consent of the Company, the Employee shall not directly or indirectly seek to
employ, entice away or in any other manner persuade or attempt to persuade any
person employed by the Company or any of its subsidiaries to leave the employ of
any of them. Notwithstanding the foregoing, if any person employed by the
Company or any of its subsidiaries who is not an officer, vice president,
regional sales manager or operations manager of the Company or its subsidiaries
actively seeks out the Employee and initiates contact with the Employee for
purposes of obtaining employment with the Employee at the Employee’s then place
of business, such action shall not constitute a violation of this provision. The
provisions of this Section 6(b) shall remain in full force and effect for a
period of 18 months after the end of the Term.

        (c)     Confidential Information. The Employee further agrees to keep
confidential, and not to use for his personal benefit or for any other person’s
benefit, any and all proprietary information received by the Employee relating
to inventions, products, production methods, financial matters, sources of
supply, markets, marketing methods and customers of the Company in existence on
the date hereof or developed by or for the Company during the Term. This Section
6(c) shall remain in full force and effect after the Term without limit in point
of time, but shall cease to apply to information that legitimately comes into
the public domain.

        (d)     Specific Enforcement. It is agreed and understood by the parties
hereto that, in view of the nature of the business of the Company, the
restrictions in Sections 6(a), (b) and (c) above are reasonable and necessary to
protect the legitimate interests of the Company, monetary damages alone are not
an adequate remedy for any breach of such provisions, and any violation thereof
would result in irreparable injuries to the Company. The Employee therefore
acknowledges that, in the event of his violation of any of such restrictions,
the Company shall be entitled to obtain from any court of competent jurisdiction
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.

        (e)     Extension. If Employee breaches Section 6(a) above, the duration
of the period identified shall be computed from the date he resumes compliance
with the covenant or from the date Employer is granted injunctive or other
equitable relief by a court of competent jurisdiction enforcing the covenant,
whichever shall first occur, reduced by the number of days Employee was not in
breach of the covenant after termination of employment, or any delay in filing
suit, whichever is greater.

         7.  Termination of Employment and Severance Payments.

        (a)     Termination by the Company for Cause. During the Term, the
Company may terminate the Employee’s employment under this Agreement at any time
for Cause (as hereinafter defined) upon written notice specifying the Cause and
the date of termination. Payments under this Agreement shall cease as of the
date of termination for Cause. For purposes of this Agreement, “Cause” means
neglect of duty which is not corrected after 90 days’ written notice thereof;
misconduct, malfeasance, fraud, or dishonesty which materially and adversely
affects the Company or its reputation in the industry; or the conviction for, or
the entering of a plea of nolo contendere to a felony or a crime involving moral
turpitude.

        (b)     Termination by the Company without Cause or Decision by the
Company to not Extend the Term. During the Term, the Company may terminate the
Employee’s employment under this Agreement at any time for any reason other than
Cause upon written notice specifying the date of termination. If on an effective
date that is during the Term, the Company terminates the Employee’s employment
for reasons other than Cause (which includes but is not limited to termination
by the Company for what the Company believes to be Cause when it is ultimately
determined that the Employee was terminated without Cause) or the Company
notifies the Employee in accordance with Section 2 that it has decided not to
extend the Term of the Agreement, then the Company shall pay to the Employee for
a period of 24 months severance payments equal in total to 2.00 times the sum of
(i) the Employee’s annual base salary in effect on the effective date of the
termination of the Employee’s employment or, if greater, the Employee’s largest
annual base salary rate in effect during the Term of this Agreement, plus (ii)
an amount equal to 90% times the base salary as determined in Section 7(b)(i) of
this Agreement. Subject to payment timing requirements of subsection (f) below
which may cause a delay in payments for the Employee, severance payments shall
be made every two weeks for the 24 month period in accordance with the Company’s
usual payroll practices for salaried employees beginning with the payroll period
immediately following the Employee’s termination of employment.

        (c)     Termination in Event of Death, Disability, Retirement or
Voluntary Resignation by the Employee. If the Employee dies, becomes disabled,
or retires during the Term, or if the Employee voluntarily terminates his
employment during the Term under circumstances to which Section 7(d) does not
apply, his employment under this Agreement shall terminate immediately and
payment of his base salary hereunder shall cease as of the date of termination;
provided, however, that the Company shall remain liable for payment of any
compensation owing but not paid as of the date of termination for services
rendered before termination of employment. For purposes of this Agreement, the
Employee shall be deemed to be disabled if the Employee (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.

        (d)     Termination on Change of Control. By delivering 15 days’ written
notice to the Company, the Employee may terminate his employment under this
Agreement for any reason at any time within two years after a Change of Control.
For purposes of this Agreement, “Change of Control” means an event described in
(i), (ii), (iii), or (iv), subject to the requirements of (v) and (vi):

 

(i)     The acquisition by a Group of Beneficial Ownership of 30% or more of the
Stock or the Voting Power of the Company, but excluding for this purpose: (A)
any acquisition of Stock by the Company (or a subsidiary), or an employee
benefit plan of the Company; (B) any acquisition of Stock by management
employees of the Company; or (C) the ownership of Stock by a Group that owns 30%
or more of the Stock or Voting Power of the Company on the date of this
Agreement; provided, however, that the acquisition of additional Stock by any
such Group other than management employees in an amount greater than 5% of the
then outstanding Stock shall not be excluded and shall constitute a Change of
Control.

 

(ii)     Individuals who constitute the Board of Directors of the Company on the
date of this Agreement (the “Incumbent Board”) cease to constitute at least a
majority of the Board of Directors of the Company, provided that any individual
who becomes a director of the Company subsequent to the date of this Agreement,
whose election, or nomination for election by the Company’s shareholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall not be deemed a member of the Incumbent Board;

 

(iii)     Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, in which the owners of 100% of the Stock
or Voting Power of the Company do not, immediately following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 50% of the outstanding shares of common stock or Voting
Power of the corporation or other entity resulting from such reorganization,
merger or consolidation.

 

(iv)     A complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.

 

(v)     For purposes of this Agreement, “Group” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Act; “Beneficial
Ownership” has the meaning in Rule 13d-3 promulgated under the Act; “Stock”
means the then outstanding shares of common stock of the Company; and “Voting
Power” means the combined voting power of the outstanding voting securities
entitled to vote generally in the election of directors.

 

(vi)     Notwithstanding anything in this paragraph (d) to the contrary, a
“Change in Control” shall not have occurred under this Agreement unless the
event also meets the requirements of a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of assets of a corporation” under Treasury Regulation 1.409A-3(i)(5).

        (e)     Severance Payments. If the Employee terminates his employment
within two years after a Change of Control pursuant to Section 7(d), or if the
Company terminates the Employee’s employment for any reason other than Cause (as
defined in Section 7(a)) either within three months before or within two years
after a Change of Control, the Employee shall be entitled to a severance payment
under this Section 7(e) in an amount equal to 2.99 times the sum of (i) the
Employee’s annual base salary in effect at the termination of employment or, if
greater, the Employee’s largest annual base salary rate in effect during the
Term of this Agreement, plus (ii) an amount equal to 90% of the base salary
determined in Section 7(e)(i) of this Agreement. Subject to payment timing
requirements of subsection (f) below which may cause a delay in the payments to
the Employee, this severance payment shall be made to the Employee in a single
lump sum within 10 business days of the date of the Employee’s termination of
employment. Notwithstanding the preceding sentence, if the independent
accountants acting as auditors for the Company on the date of the Change of
Control determine that such single payment, together with other compensation
received by the Employee that is contingent on a Change of Control, would
constitute “excess parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), (as well as any
successor or similar sections thereof), subject to the excise tax provisions of
Code Section 4999 (as well as any successor or similar sections thereof), the
Employee shall be entitled to receive from the Company, in addition to any other
amounts payable hereunder, a lump sum payment equal to 100% of such excise tax,
plus an amount equal to the federal and state income tax, FICA, and Medicare
taxes (based upon Employee’s projected marginal income tax rates) on such lump
sum payment. The amounts under the preceding sentence shall be paid to Executive
as soon as may be practicable after such final determination is made and in all
events shall be made no later than the end of Executive’s taxable year next
following his taxable year in which he remitted the related taxes.

        (f)     Payment Timing. The parties anticipate that the Employee will be
a “specified employee” as defined in Section 409A of the Code at a termination.
The determination of whether the Employee is a specified employee shall be
determined under the policy established by the Company. In the event that the
Employee is a specified employee at the termination and the termination is
described in clause (b), (c) or (e), any amount due or payable other than on
account of death or disability under paragraphs (b), (c) or (e) within the six
months after the termination shall be paid in a lump sum payment on the first
business day that is more than six months after the termination.

        (g)     Separation from Service. Notwithstanding anything in this
Agreement to the contrary, the Employee’s employment shall be deemed to have
terminated if, and only if, such termination constitutes a “separation from
service” within the meaning of Section 409A of the Code.

         8.   Vacation.    During the Term, the Employee shall be entitled to a
vacation in each calendar year in accordance with the Company’s policy; during
this vacation, his compensation shall be paid in full.

         9.  Insurance.     In accordance with Section 3(d), while he is
employed by the Company, the Employee and his eligible dependents as insureds
shall be eligible to be covered under existing insurance policies on the same
terms and conditions as offered to all full-time salaried employees. In
accordance with Company policy, coverage under the Company’s insurance policies
terminates on the date that employment terminates. If the Company terminates the
Employee’s employment during the Term of this Agreement for any reason except
Cause, or if the Employee terminates his employment within two years following a
Change of Control as contemplated by Section 7(d), the Company shall reimburse
the Employee for the required COBRA premiums, to the extent the Company
subsidizes the group medical plan premium for active salaried employees, for a
period not to exceed 18 months so long as the Employee is not eligible for
coverage under any other group medical plan. If the Employee becomes eligible
for coverage under another group medical plan, the Company shall cease
reimbursement for COBRA premiums on the date the Employee first becomes eligible
for coverage under the other plan. The Company’s reimbursement for COBRA
premiums shall include a separate reimbursement amount for the Employee’s tax
liability on the COBRA premiums at the Employee’s incremental tax rate (the
“Gross-up Amount”). The Gross-up Amount shall be paid by the Company to the
Employee by March 15 of the calendar year following the calendar year for which
such COBRA premiums are applied. Notwithstanding the foregoing, the Gross-up
Amount due or payable within six months after termination of employment shall be
paid in a lump sum payment on the first business day that is more than six
months after the termination. Nothing in this Section 9 shall be interpreted to
prohibit the Company from changing or terminating any benefit package or program
at any time and from time to time so long as the benefits hereunder, considered
in the aggregate, are comparable at any given time to the benefits provided to
similarly situated employees of the Company at that time.

         10.  Notice.    All notices, requests, demands and other communications
hereunder shall be in writing and shall be effective upon the mailing thereof by
registered or certified mail, postage prepaid, and addressed as set forth below:

If to the Company:

 

Mr. Jon Wolk

   

Vice President & Chief Financial Officer

   

American Woodmark Corporation

   

3102 Shawnee Drive

   

Winchester, VA 22601

If to the Employee:

 

Mr. Kent Guichard

   

104 Katie Lane

   

Winchester, VA 226021

   



         Any party may change the address to which notices are to be sent by
giving the other party written notice in the manner herein set forth.

         11.  Waiver of Breach.    Waiver by either party of a breach of any
provision of this Agreement by the other shall not operate as a waiver of any
subsequent breach by such other party.

         12.   Entire Agreement.   This Agreement contains the entire agreement
of the parties in this matter and supersedes any other agreement, oral or
written, concerning the employment or compensation of the Employee by the
Company. It may be changed only by an agreement in writing signed by both
parties hereto.

         13.  409A Compliance.   The parties intend that this Agreement be
administered in compliance with Section 409A of the Code and the regulations
thereunder.

         14.  Governing Law.   This Agreement shall be governed by the laws of
the Commonwealth of Virginia, without regard to its choice of law provisions.

         15.  Benefit.   This Agreement shall inure to the benefit of, and shall
be binding upon, and shall be enforceable by and against the Company, its
successors and assigns, and the Employee, his heirs, beneficiaries and legal
representatives.

         16.  Invalid Provisions.   It is not the intention of either party to
this Agreement to violate any public policy, or any statutory or common law. If
any sentence, paragraph, clause or combination of the same in this Agreement is
in violation of the law of any State where applicable, such sentence, paragraph,
clause or combination of the same shall be void in the jurisdictions where it is
unlawful, and the remainder of the Agreement shall remain binding on the
Parties. However, the Parties agree, and it is their desire that a court should
substitute for each such illegal, invalid or unenforceable covenant a reasonable
and judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.

IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the day and year above written.





AMERICAN WOODMARK CORPORATION



 

By:

 

 

--------------------------------------------------------------------------------

          Mr. Jonathan Wolk           Vice President and Chief Financial Officer
      and Corporate Secretary

 

 

EMPLOYEE



 



 

 

--------------------------------------------------------------------------------

          Mr. Kent Guichard           President and Chief Executive Officer